DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             LOIS BULLARD,
                               Appellant,

                                    v.

                U.S. BANK NATIONAL ASSOCIATION,
                            Appellee.

                             No. 4D17-2266

                             [April 19, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Paul B. Kanarek, Judge; L.T. Case No.
312015CA000976.

  Beau Bowin of Bowin Law Group, Indialantic, for appellant.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Eric M. Levine of Akerman LLP, West
Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.